Citation Nr: 1332480	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus with callosities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, and from March 1978 to June 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for bilateral pes planus with callosities.  The RO assigned an initial disability rating of 0 percent (noncompensable), retroactively effective from May 8, 2002.  The Veteran then perfected a timely appeal of the initial disability rating assigned.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran's last VA foot examination to assess the current severity of his service-connected bilateral pes planus with callosities was in April 2010, over three years ago.  Following the examination, in his April 2010 Substantive Appeal, the Veteran stated that his prescribed arch supports did not provide relief from his foot pain.  The Veteran also experienced constant pain in his heels and toes.  These statements are contrary to the examination findings, and suggest a worsening of the Veteran's service-connected disability.  Thus, there is evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected bilateral pes planus since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  Additionally, the April 2010 VA examiner did not provide a medical opinion concerning the severity of the Veteran's bilateral pes planus with callosities (i.e., mild, moderate, severe, pronounced).  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the April 2010 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected bilateral pes planus with callosities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, upon remand, the Veteran's pertinent and recent VA Medical Center (VAMC) treatment records should be obtained and associated with the claims file.  All pertinent and recent private medical records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Update and associate all pertinent and recent VA outpatient treatment records that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
2.  Obtain and update all pertinent and recent private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completing the above actions, schedule the Veteran for a VA foot examination in order to assist in evaluating the severity of his bilateral pes planus with callosities.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5276.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  The examiner must describe all symptomatology associated with the bilateral pes planus with callosities.  

Specifically, the examiner must provide a medical opinion concerning the overall severity of the Veteran's bilateral pes planus with callosities (i.e., mild, moderate, severe, pronounced).  The examiner must also address the Veteran's complaints of constant pain in his heels and toes, and of no relief from his prescribed arch supports.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


